DETAILED ACTION
Notice of AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  

Request for Continued Examination
2.	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant’s submission filed on Dec. 23, 2021 has been entered.  

Response to Arguments
3.	Applicant’s remarks received on Nov. 19, 2021 with respect to the amended independent claims have been acknowledged and are moot in view of a new ground of rejection necessitated by the corresponding amendment.  Currently claims 1-20 are rejected.

Response to Amendments
Claim Rejections - 35 USC § 103
4.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


5.	Claims 1, 2, 4-9, 17, 19, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Rai (US Pub: 2009/0025003) and in further view of Corona (US Pub: 2009/0165012) and Morita (JP Pub: 2001306655).
Regarding claim 1 (currently amended), Rai teaches: A grouping system comprising: a first grouping apparatus having a first processor configured to receive a print order for a first apparatus, the print order including a plurality of jobs, group the plurality of jobs included in the print order for the first apparatus, specify ungrouped jobs that are jobs which are not grouped by the grouping, wherein the ungroup jobs include a first print job that cannot currently be grouped according to a first printing attribute as another print job also having the same first printing attribute does not exist [p0011, claim 1 (A slow job would be a job ungrouped to a fast job group.)], and the second grouping apparatus having a second processor configured to receive a print order for a second apparatus, the print order including jobs [p0048].
	Rai has a job routing module to route an ungrouped job to the second grouping apparatus.  Rai does not explicitly transmit a job from the first grouping apparatus to the second grouping apparatus.  In the same field of endeavor, Corona teaches: perform a control to transmit the ungrouped jobs comprising the first print job to a second grouping apparatus; perform a control to receive the ungrouped jobs from the first grouping apparatus, and group the jobs comprising the first print job included in the print order according to the first printing attribute for the second apparatus and the ungrouped jobs, 
For a redundant teaching in the same field of endeavor, Morita explicitly prescribe a group of jobs included in a second apparatus when a new job is added to the existing queue [p0105, p0106], wherein all jobs belonging to the same group are scheduled to be processed consecutively [abstract].
Therefore, it would have been obvious for an ordinary skilled in the art before the effective filing date of the claimed invention to combine the teaching of the all to accept an ungrouped job to be added to an existing group of jobs at a printing device which processes the combined jobs consecutively without delaying a schedule for ensuring processing efficiency.

Regarding claim 2 (original), the rationale applied to the rejection of claim 1 has been incorporated herein.  Rai further teaches: The grouping system according to claim 1, wherein the first processor is configured to specify, among the plurality of jobs for the first apparatus, jobs of which attributes do not match, as the ungrouped jobs [p0011, claim 1].

Regarding claim 4 (original), the rationale applied to the rejection of claim 1 has been incorporated herein.  Morita further teaches: The grouping system according to claim 1, wherein the first processor is configured to perform a control to transmit the ungrouped jobs to the second grouping apparatus, in a case where there is no change in a job processing schedule for the second apparatus due to grouping of the ungrouped jobs by the second grouping apparatus [abstract].  Therefore, given Morita’s teaching on adding a new printing job without changing schedule of existing jobs, it would have been obvious for an ordinary skilled in the art before the effective filing date of the claimed invention to combine the teaching of all to add an ungrouped job to another printer job queue without changing the schedule of the job queue for improving job processing efficiency without causing processing delay for each of the jobs.

	Regarding claim 5 (original), the rationale applied to the rejection of claim 2 has been incorporated herein.  Claim 5 has been analyzed and rejected with regard to claim 4.
 	
Regarding claim 6 (original), the rationale applied to the rejection of claim 3 has been incorporated herein.  Claim 6 has been analyzed and rejected with regard to claim 4. 

Regarding claim 7 (original), the rationale applied to the rejection of claim 1 has been incorporated herein.  Morita further teaches: The grouping system according to claim 1, wherein the first processor is configured to perform a control not to transmit 

Regarding claim 8 (original), the rationale applied to the rejection of claim 2 has been incorporated herein.  Claim 8 has been analyzed and rejected with regard to claim 2.
 	
Regarding claim 9 (original), the rationale applied to the rejection of claim 3 has been incorporated herein.  Claim 9 has been analyzed and rejected with regard to claim 7. 

Claims 17 and 19 (currently amended) have been analyzed and rejected with regard to claim 1.

Claim 20 (currently amended) has been analyzed and rejected with regard to claim 1 and in accordance with Rai’s further teaching on: A non-transitory .  

6.	Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Rai (US Pub: 2009/0025003), Corona (US Pub: 2009/0165012), and Morita (JP Pub: 2001306655); and in further view of Has et al (US Pub: 2016/0306595).
Regarding claim 3 (original), the rationale applied to the rejection of claim 2 has been incorporated herein.  Rai in view of Corona and Morita does not associate cost with a job.  In the same field of endeavor, Has et al teaches: The grouping system according to claim 2, wherein the first processor is configured to perform a control to store the ungrouped job and an amount of money for the ungrouped job in association with each other in a storage unit [p0052].  Therefore, given Has et al’s prescription on associating a change-over expenditure/cost with an ungrouped job that has a different feature from the rest, it would have been obvious for an ordinary skilled in the art before the effective filing date of the claimed invention to combine the teaching of all to associate cost to a job with different feature or requiring additional resource so as to inform user.

7.	Claims 10-12 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Rai (US Pub: 2009/0025003), Corona (US Pub: 2009/0165012), and Morita (JP Pub: 2001306655); and in further view of Albers et al (US Pub: 2015/0242162).
 Regarding claim 10 (original), the rationale applied to the rejection of claim 1 has been incorporated herein.  In the same field of endeavor, Morita teaches whether to 
In the same field of endeavor, Albers et al further selects a printer to transfer a job based on favorable schedule of the printer [p0034].  Therefore, given Morita and Albers et al’s teaching on whether to add/transfer a job to a printer according to whether the printer’s schedule is altered from adding the job, it would have been obvious for an ordinary skilled in the art before the effective filing date of the claimed invention to combine the teaching of all to transfer an ungrouped job to a printer based on whether adding the job would change schedule of the printer for improving overall efficiency by preventing job delay.

Regarding claim 11 (original), the rationale applied to the rejection of claim 2 has been incorporated herein.  Claim 11 has been analyzed and rejected with regard to claim 10.
 	
Regarding claim 12 (original), the rationale applied to the rejection of claim 3 has been incorporated herein.  Claim 12 has been analyzed and rejected with regard to claim 10. 

Regarding claim 18 (currently amended), the rationale applied to the rejection of claim 10 has been incorporated herein.  Morita further teaches: A second grouping apparatus comprising: a second processor configured to receive a print order for a second apparatus, the print order including jobs, perform a control to receive the ungrouped jobs from the first grouping apparatus according to claim 10, and group the jobs included in the print order for the second apparatus and the ungrouped jobs [p0105, p0106].

8.	Claims 13 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Rai (US Pub: 2009/0025003), Corona (US Pub: 2009/0165012), and Morita (JP Pub: 2001306655); and in further view of Hotokeishi (US Pub: 2019/0377528).
 	Regarding claim 13 (original), the rationale applied to the rejection of claim 7 has been incorporated herein.  Rai in view of Corona and Morita does not specify grouping by a deadline.  In the same field of endeavor, Hotokeishi teaches: The grouping system according to claim 7, wherein the first processor is configured to set a deadline for grouping the ungrouped jobs before a delivery deadline of the ungrouped jobs, in a case where the ungrouped jobs are not transmitted to the second grouping apparatus [p0048].  Grouping jobs based on job’s delivery deadline has been well practiced in the art as prescribed by Hotokeishi.  Therefore, it would have been obvious for an ordinary skilled in the art before the effective filing date of the claimed invention to combine the teaching of all to group jobs before their delivery deadline to avoid delaying.

Regarding claim 14 (original), the rationale applied to the rejection of claim 8 has been incorporated herein.  Claim 14 has been analyzed and rejected with regard to claim 13. 

9.	Claims 15 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Rai (US Pub: 2009/0025003), Corona (US Pub: 2009/0165012), and Morita (JP Pub: 2001306655); and in further view of Huster et al (US Pub: 2010/0312598).
 	Regarding claim 15 (original), the rationale applied to the rejection of claim 1 has been incorporated herein.  Rai in view of Corona and Morita does not disclose cost of a print job.  In the same field of endeavor, Huster et al teaches: The grouping system according to claim 1, wherein the first processor is configured to control the first grouping apparatus to display a first screen including an order amount of money in a case of ordering the ungrouped job, and further control the second grouping apparatus to display a second screen including an ordered amount of money in a case of receiving an order of the ungrouped job [p0032, p0039].  Therefore, given Huster et al’s prescription on displaying cost of performing a job by various devices, it would have been obvious for an ordinary skilled in the art before the effective filing date of the claimed invention to combine the teaching of all to display cost of processing associated with a particular printer in order to provide user relevant information.

Regarding claim 16 (original), the rationale applied to the rejection of claim 15 has been incorporated herein.  Huster et al further teaches: The grouping system according to claim 15, wherein the first processor is configured to, in a case of receiving 


Contact
10.  	 Any inquiry concerning this communication or earlier communications from the examiner should be directed to FAN ZHANG whose telephone number is (571)270-3751.  The examiner can normally be reached on Mon-Fri 9:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Benny Tieu can be reached on 571-272-7490.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status 

    								    /Fan Zhang/
								    Patent Examiner, Art Unit 2674